Citation Nr: 1038361	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for a left leg disability 
(residuals of left femur, tibia, and fibula fractures). 

2. Entitlement to service connection for a right leg disability 
(claimed a secondary to a left leg disability).

3. Entitlement to service connection for a right hip disability 
(claimed a secondary to a left leg disability).

4. Entitlement to service connection for a left hip disability 
(claimed a secondary to a left leg disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1961 to August 1967.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).   

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claims.  The Board finds that the Veteran has not 
received VCAA compliant notice in these matters, and may be 
prejudiced by such notice defect; remand for further action is 
necessary.

Regarding the claim to reopen (left leg disability), in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in a claim to 
reopen a previously finally denied claim, VCAA notice must notify 
the claimant of the meaning of new and material evidence and of 
what evidence and information (1) is necessary to reopen the 
claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

Notably, while a November 2005 VCAA notice letter informed the 
Veteran of the meaning of new and material evidence, it only 
additionally informed him that his claim was previously denied 
because "the evidence shows that your condition existed prior to 
service" and that "therefore, you must submit evidence that 
relates to this fact."  This explanation is only partial, in 
that the claim was denied in a November 2000 rating decision 
based on findings that the Veteran's left leg disability pre-
existed service and was not aggravated (permanently worsened) 
therein.  Hence, the Veteran was not informed of what 
specifically was required to substantiate each element needed for 
service connection that was found insufficient in the prior final 
denial.  

The Veteran's remaining claims of service connection for right 
leg and bilateral hip disabilities were claimed as secondary to a 
left leg disability.  The November 2005 VCAA notice letter did 
not contain notice on what was needed to substantiate claims of 
secondary service connection.  Accordingly, the Veteran should be 
provided VCAA compliant notice regarding secondary service 
connection.  It is additionally noteworthy that the secondary 
service connection claims are inextricably intertwined with the 
left leg disability claim and as such claim is being remanded 
their adjudication must be deferred anyway. 

Finally, the Veteran has twice alleged that he did not receive a 
copy of the June 2008 statement of the case (SOC); this may be 
addressed on remand.  

Accordingly, the case is REMANDED for the following:

1.	Regarding the left leg disability, the RO 
must provide the Veteran the notice 
required in claims to reopen in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006); he must specifically be advised of 
the complete basis for the previous 
denial of his claim.  He should have ample 
opportunity to respond; if any further 
development is indicated (based on his 
response(s)), the RO should arrange for 
such development.

2.	Regarding the claims of secondary service 
connection for right leg and bilateral hip 
disabilities, the RO must provide the 
Veteran with appropriate notice under the 
VCAA specifically notifying him of what is 
necessary to substantiate such claims.  
The RO should also provide the Veteran 
with a copy of the June 2008 SOC.  He 
should have opportunity to respond.

3.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

